



MACOM Technology Solutions Inc.
100 Chelmsford Street
Lowell, MA 01851
+1 978.656.2500
 
logoheader.jpg [logoheader.jpg]
www.macom.com
 
 

May 23, 2019


John F. Kober


Re: Offer of Promotion
Dear Jack:
On behalf of MACOM Technology Solutions Inc., a Delaware corporation (the
“Company”), I am pleased to offer you a promotion to Sr. Vice President and
Chief Financial Officer, reporting to Stephen Daly, President and Chief
Executive Officer. This is an exempt position and, your principal place of
employment will be the Company’s headquarters at 100 Chelmsford Street, Lowell,
MA. Subject to the terms and conditions set forth in this letter, the effective
date of your employment as Sr. Vice President and Chief Financial Officer
(referred to herein as the “Start Date”) will be such date as you and the
Company mutually agree in writing.


The terms of this offer of employment are as follows:


1.At-Will Employment. Your employment with the Company is for no specified
period and constitutes “at-will” employment. As a result, you are free to
terminate your employment at any time, for any reason or for no reason.
Similarly, the Company is free to terminate your employment at any time, for any
reason or for no reason. We request that, in the event of a resignation, you
give the Company at least two (2) weeks’ notice.


2.Compensation. Commencing as of the Start Date, the Company will pay you a
salary at a rate of $13,846.15 per bi-weekly pay period, which is equivalent to
$360,000 on an annualized basis, payable in accordance with the Company’s
standard payroll policies.  The first and last payment by the Company to you
will be adjusted, if necessary, to reflect a commencement or termination date
other than the first or last working day of a pay period. You will also be
eligible to participate in a Company bonus plan, with a target bonus of 75% of
your annualized salary and a maximum bonus potential of up to 150% of your
annualized salary, based on Company and/or individual performance targets
determined by the Board of Directors (the “Board”) or the Compensation Committee
thereof (the “Compensation Committee”). Your eligibility for the target and
maximum bonus described in the preceding sentence will begin with the start of
the next bonus period, which begins on September 30, 2019 and ends on March 27,
2020.  Employees must be employed on the date the payment is actually made in
order to receive any payment.


3.Promotion Restricted Stock Unit Award. Subject to your execution of this
letter agreement and your commencement of employment as Senior Vice President
and Chief Financial Officer on the Start Date, the receipt of any required
approvals by the Board or the Compensation Committee, and your agreement to the
terms and conditions that may be required as consideration for the equity award,
MACOM Technology Solutions Holdings, Inc. (“Parent”) will grant to you pursuant
to the Parent’s 2012 Omnibus Incentive Plan,





--------------------------------------------------------------------------------





as amended and restated (as it may be amended from time to time, the “Plan”) an
award of restricted stock units (the “Award”). The number of restricted stock
units subject to the grant will be determined by dividing $914,813 by the
average closing price of Parent’s common stock for the fifteen (15) trading days
immediately prior to the Start Date (rounded down to the nearest whole share).
The Award will vest in installments as follows: approximately 26.83% of the
total restricted stock units subject to the Award shall vest on May 15, 2020,
29.27% shall vest on May 15, 2021, 29.27% shall vest and on May 15, 2022, and
14.63% shall vest on May 15, 2023, subject in each case to your continued
employment with the Company or one of its subsidiaries through such date. The
aggregate grant date value of the Award and its vesting schedule may be adjusted
by Parent if your Start Date is after June 15, 2019. The Award shall be subject
to Parent’s standard award agreement for restricted stock units and the Plan. No
right to any common stock of Parent is earned or accrued until such time as
vesting occurs, nor does the grant confer any right to continued vesting or
employment. Please be advised that upon vesting you will have taxable income and
may be required to pay withholdings. Please consult your personal tax advisor to
properly plan for related tax liabilities. Any future annual equity awards will
be subject to the approval of the Board or the Compensation Committee.


4.Benefits. During the term of your employment, you will be eligible, provided
that you meet the eligibility requirements of the relevant plans and policies,
for the Company’s standard employee benefits applicable to employees at your
level, which currently include Parent’s Employee Stock Purchase Plan, health,
dental, vision, life, short and long-term disability insurance and 401(k) plan.
The Company reserves the right to change the benefits it offers or the terms of
such benefits from time to time. You will continue to accrue paid time off
pursuant to the Company’s standard policies, as may be in effect from time to
time, at an annual accrual rate of up to 21 days of paid time off per year.


5.Business Expenses. During the term of your employment with the Company, you
shall be authorized to incur necessary and reasonable travel, entertainment and
other business expenses in connection with your duties hereunder. The Company
will reimburse you for such expenses upon presentation of an itemized account
and appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.


6.Employee Confidentiality and Invention Assignment Agreement.  As a condition
of this offer of promotion, you will be required to promptly complete, sign and
return the Company’s standard form of employee confidentiality and invention
assignment agreement (the “ECIA”).


7.No Conflicts. In this position, you will be expected to devote your full
business time, attention and energies to the performance of your duties with the
Company.  We also require that, before signing this letter agreement, you
disclose to the Company any and all agreements relating to your prior employment
that may affect your eligibility to be employed by the Company or limit the
manner in which you may be employed. It is the Company’s understanding that you
have no such agreements or that any such agreements will not prevent you from
performing the duties of your position in any respect, and you represent that
such is the case.


8.Clawback. Any bonuses, incentive or equity based compensation awards granted
to you hereunder will be subject to any executive compensation recovery policy
adopted by the Company, whether pursuant to the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act or the Nasdaq listing rules or
otherwise.


9.Severability. The invalidity or unenforceability of any provision or
provisions of this letter agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.





--------------------------------------------------------------------------------





10.Withholding. All payments made under this letter agreement shall be reduced
by any tax or other amounts required to be withheld by the Company, its
successors or any of their respective affiliates under applicable law.


11.Section 409A. The parties intend that this letter agreement and the payments
and benefits provided hereunder, including, without limitation, those provided
pursuant to Sections 3 and 5 hereof, be exempt from the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treas. Reg. Section 1.409A-1(b)(4), the involuntary separation pay
plan exception described in Treas. Reg. Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A of the Code is applicable to this letter
agreement, the parties intend that this letter agreement and any payments and
benefits thereunder comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A of the Code. Notwithstanding anything
herein to the contrary, this letter agreement shall be interpreted, operated and
administered in a manner consistent with such intentions; provided, however,
that in no event shall Parent, the Company or their respective agents,
employees, officers, directors, parents, subsidiaries, affiliates or successors
be liable for any additional tax, interest or penalty that may be imposed on you
pursuant to Section 409A of the Code or for any damages incurred by you as a
result of this letter agreement (or the payments or benefits hereunder) failing
to comply with, or be exempt from, Section 409A of the Code. Without limiting
the generality of the foregoing, and notwithstanding any other provision of this
letter agreement to the contrary, each payment made under this letter agreement
shall be treated as a separate payment and the right to a series of installment
payments under this letter agreement shall be treated as a right to a series of
separate payments.


12.General. This letter agreement and the ECIA, when signed by you, set forth
the terms of your employment with the Company and supersede any and all prior
representations and agreements made to or with you by the Company, any of its
predecessors or affiliates, or any of their respective employees or agents,
whether written or oral. As a Company employee, you will also be expected to
abide by Company rules and regulations, whether set forth in a Company-approved
employee handbook or otherwise, that may be modified from time to time.  In the
event of a conflict between the terms and provisions of this letter agreement
and the ECIA, the terms and provisions of the ECIA will control.  Any amendment
of this letter agreement or any waiver of a right under this letter agreement
must be set forth in a writing signed by you and an authorized officer of the
Company to be effective.  This letter agreement supersedes all prior and
contemporaneous communications, agreements and understandings, written or oral,
with respect to the subject matter hereof, including the letter agreement
between you and the Company, dated July 14, 2015.The law of the Commonwealth of
Massachusetts will govern this letter agreement. In the event of any dispute or
claim relating to or arising out of our employment relationship, you and the
Company agree that we are both waiving any and all rights to a jury trial in
connection with such dispute or claim. This offer is contingent on satisfactory
completion of a SEC background check by our external Auditors.





--------------------------------------------------------------------------------





Congratulations on your promotion. If the foregoing terms are agreeable, please
indicate your acceptance by signing this letter agreement in the space provided
below and returning it to me, along with your completed and signed ECIA.


Sincerely,


MACOM Technology Solutions Inc.


By:    _/s/Stephen G. Daly_______________
Stephen G. Daly
President and Chief Executive Officer
AGREED TO AND ACCEPTED:
/s/John F. Kober
John F. Kober


Enclosures:
ECIA





